Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-16, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, Applicant’s claim now recite an onset -free direct (DC) current in claims 1 and 16. Applicant’s figures however show that the current applied has an onset at which time the current is first applied. Thus, Applicant’s current is not onset free. What Applicant’s specification describes is a nerve tissue that is free of response to the onset current being delivered. Thus, Applicant’s claims are indefinite for at least those reasons. In addition, Applicant’s specification describes the use of a pulse that is multiphasic and bipolar. Applicant also claims the applied current to be a DC current but a DC current by definition is a current that flows in one direction. Applicant’s preferred embodiment as shown in figure 8 is a bipolar current wherein net charge flows in 2 different directions at different phases of the current application. Thus, the use of a DC current to cover the disclosed embodiments renders the claim indefinite. Finally, “reversable”, which may be only a misspelling, still renders the claim indefinite as it has no meaning in the dictionary at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 11, 14-16, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka US 210/0016929, alone or in view of Gelfand et al US 7,373,204 and/or Kilgore et al US 8,983,614.

Concerning claims 1 and 16, Prochazka teaches a current generator (40) a subcutaneous electrode 30, 64, or 82 coupled to current generator through a wireless link 63, 74 and a return electrode 36, 67, 75, 92 or 96. A DC signal can be used to block nerve transmission, see abstract. Applicant recites that the subcutaneous electrode is connected to a current generator via a percutaneous wire that extends through the skin.

Gelfand et al. which specifically teaches that “percutaneous electrodes” 605 and 606 and percutaneous wire 203 (figure 6) are extended to implanted generator 202 (fig. 10). To have modified Prochazak’s arrangement of blocking a nerve by using the percutaneous electrodes and wires and implantable generator of Gelfand, would have removed some of the advantages of the Prochazka arrangement but would be nothing more than a step back in the art to a conventional percutaneous treatment.

Finally the examiner also includes Kilgore to demonstrate that DC conduction blocks (Kilgore column 4, lines 18-22) were well known at the time of the invention as can also be found in the prior art of Applicant’s background of the invention. To have simply used a plain DC conduction block in Prochazka instead of a controlled DC conduction block to provide some reversible ablation would also have been a step back in the art. Although it is noted by Kilgore that DC conduction blocks by themselves can cause nerve damage (i.e. ablation).

For claims 2, see peripheral nerves, para. [0141]

For claims 3 and 18, see figures 3 and 4, electrodes on opposite side of nerve.

For claims 5 and 20, see figure 10 for side by side placement of subcutaneous electrode 64 and return electrode 75.

For claims 6 and 21 see figure 10, 11 and 12 wherein the subcutaneous electrode is placed remotely and side by side.

For claim 7, a dc signal is applied which can be considered a single phase, either on or off.

For claim 14, the device and method are used for reducing pain, e.g. par. [0114].

For claim 15, the block is taught as being reversible and thus a partial block as compared to a permanent block, See par. [0017] and abstract.

Claims 8 -10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka US 2010/0016929 in view of Gelfand et al US, 7,373,204 and further in view of Kilgore et al. US 8,943,614. Applicant differs from the collective teachings of Prochazka and Gelfand in ramping up, plateauing, and ramping down the dc signal. Kilgore figure 5 shows that it was known to ramp dc blocking signals up and down outside a plateau. In the absence of ramping, the rapid transition from off to on and on to off can cause unintentional stimulation when blocking is desired. Thus it would have been obvious at the time of the effective date of Applicant's invention to use a ramped dc signal for accomplishing the nerve blocking set forth by Prochazka. For claim 11, the application of the reversible block is repeated as needed. See par. [0149].  For claim 13, Kilgore demonstrates (e.g. element 52) that it was known to implant the current generator under the skin rather than using wireless transmission to an external generator. It would have been an obvious alternative choice of generator arrangement so that the patient need not wear external medical equipment. Gelfand also shows an implantable generator as mentioned previously.
	Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka US 2010/0016929 in view of Whitehurst et al USPN 7,203,548. Applicant recites that the subcutaneous electrode and the return electrode assume a stacked configuration. Whitehurst shows a stimulator that can be position side by side using anchors 130. Side by side electrodes spaced longitudinally provide stimulation. However in the embodiment of figure 2E, the ring electrodes may be segmented and assigned different polarities to steer the stimulation to the site desired. Relative to the nerve, the electrodes on the side of the stimulator furthest from the nerve (opposite the anchors) may be considered stacked. It would have been obvious at the time of the effective date of applicant’s invention to have provided a stack configuration as shown in Whitehurst for steering electrode stimulation to the appropriate nerve cells within the nerve bundle to block and stimulate as desired based upon the different nerve fibers with in the nerve bundle.
Response to Arguments
Applicant's arguments filed 3-23-22 have been fully considered but they are not persuasive. As noted above under 112(b), the newly added claim language renders the claims indefinite. Applicant’s arguments and affidavit have been drafted to emphasize the non-obviousness of a current waveform that at its onset results in a response free application of current to the tissue. However, the claims are drafted to a current waveform that is free of an onset, which is generally impossible since every current applicant has an onset when it is turned on. Moreover, the word “irreversible” is not found in the dictionary and therefor renders the claims indefinite. In addition, nerve damage as by ablation is not necessarily irreversible as nerves may grow back and require additional treatments as may be the case with Prochazka para. [0149]. And finally, Applicant’s claiming of a “DC current” is improper and indefinite the term is shown in Applicant’s specification to cover embodiments that are repugnant to its accepted meaning. A DC current means a current that travels in one direction. In Applicant’s figure 8, the current is shown to reverse direction as anode and cathode swap and thereby provide charge balance. Therefore, Applicant’s arguments and affidavits are not drafted to what Applicant’s claims recite, but something different and thus not deemed persuasive at this time.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792